DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on March 7, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/818087, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/818087 does not disclose designating an eyelid tracking point on an eyelid of the subject. The effective filing date for the subject matter of claims 38-75 is the same as the PCT application – May 1, 2014.

Claim Objections
Claim 60 is objected to because of the following informalities:  should end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-43, 56-58 and 73-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,216,978 B2 to Perez.

As to claim 38, Perez discloses a method for measuring a blink of a subject, the method comprising: providing a blink measurement device having a sensor unit configured to measure eyelid movement of the subject (col 3, ln 44-52); designating at least one first eyelid tracking point on an eyelid of the subject (col 3, ln 55 to col 4, ln 1); tracking the at least one first eyelid tracking point by measuring a first and second position of the first eyelid tracking point at different times (col 4, ln 2-7); and determining a blink of the subject based on the tracking the at least one first eyelid tracking point (col 3, ln 50-54; col 4, ln 2-7).

As to claim 39, Perez discloses a method of claim 38 further comprising: designating at least one second eyelid tracking point on an eyelid of the subject; tracking the at least one second eyelid tracking point by measuring a first and second position of the second eyelid tracking point at the different times; and determining a blink of the subject based on the tracking the at least one second eyelid tracking point (Fig. 2; col 3, ln 55 to col 4, ln 7).

As to claim 40, Perez discloses the method of claim 39, wherein the at least one first eyelid tracking point is an upper eyelid tracking point (Fig. 2 illustrates points 23 on upper eyelid).

As to claim 41, Perez discloses the method of claim 40, wherein the at least one second eyelid tracking point is a lower eyelid tracking point (Fig. 2 illustrates points 23 on lower eyelid).

As to claim 42, Perez discloses the method of claim 39, wherein tracking the at least one first or at least one second eyelid tracking point comprises measuring different positions at the different times (Fig. 3; col 4, ln 2-7).

As to claim 43, Perez discloses the method of claim 39, wherein tracking the at least one first or at least one second eyelid tracking point comprises measuring the same position at the different times (Fig. 3; col 4, ln 2-7).

As to claim 56, Perez discloses the method of claim 38 further comprising: generating a blink function based on the tracking the at least one first eyelid tracking point (col 4, ln 8-21).

As to claim 57, Perez discloses the method of claim 56 further comprising: detecting an abnormal blink based on the blink function (col 4, ln 8-21).

As to claim 58, Perez discloses the method of claim 56 further comprising: determining that the subject did not blink based on the blink function (plot A in Fig. 3 would show no movement; col 4, ln 2-21).

As to claim 73, Perez discloses the method of claim 38, wherein the first eyelid tracking point is one of a plurality of upper eyelid tracking points (Fig. 2 illustrates points 23 on upper eyelid).

As to claim 74, Perez discloses the method of claim 73, wherein each of the plurality of upper eyelid tracking points is paired with a corresponding lower eyelid tracking point (Fig. 3 pairs upper points A with lower points B in relation to distance; col 4, ln 2-7).

As to claim 75, Perez discloses the method of claim 38, wherein the sensor unit comprises one or more of a camera, photodiode, electro-optical sensor, infrared sensor, ultraviolet sensor, laser diode sensor, electrode sensor, focal plan array and antenna (col 3, ln 44-52).

Claims 38, 44-47, 52, 53, 55, 63, 66-72 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0077548 A1 to Torch.

As to claim 38, Torch discloses a method for measuring a blink of a subject, the method comprising: providing a blink measurement device having a sensor unit (530) configured to measure eyelid movement of the subject (¶[0098]); designating at least one first eyelid tracking point on an eyelid of the subject (tracking point is point at which ray 340 hits eyelid 302, Fig. 10D, ¶[0102]); tracking the at least one first eyelid tracking point by measuring a first and second position of the first eyelid tracking point at different times (¶[0099], [0102]); and determining a blink of the subject based on the tracking the at least one first eyelid tracking point (“eye blink frequency” is part of PERCLOS ¶[0009], [0099], [0102]).

As to claim 44, Torch discloses the method of claim 39 further comprising:
measuring and designating an initial position of the at least one first eyelid tracking point (“eye blink frequency” is part of PERCLOS ¶[0009], [0099], [0102]); and first comparing the initial position of the at least one first eyelid tracking point with a plurality of subsequently measured positions of the at least one first eyelid tracking point (threshold compared [0071],[0073]; second threshold compared [0086]; [0091], [0100]).

As to claim 45, Torch discloses the method of claim 44 further comprising: determining whether an eyelid is in a closing stage based on the first comparing (¶[0071], [0100])

As to claim 46, Torch discloses the method of claim 44 further comprising: determining whether an eyelid is in a closed stage based on the first comparing (¶[0071], [0100]).

As to claim 47, Torch discloses the method of claim 44 further comprising: determining whether an eyelid is an on opening stage based on the first comparing (¶[0071],[0086], [0100]).

As to claim 52, Torch discloses the method of claim 38 further comprising: determining whether the tracking the at least one first eyelid tracking point is greater than a first threshold (threshold compared [0071],[0073]; second threshold compared [0086]; [0091], [0100]), and generating an output indicating that a condition is likely when the tracking the at least one first eyelid tracking point is greater than the first threshold (drowsiness [0010]; user condition [0156]; conscious, awake, and/or alive [0160]).

As to claim 53, Torch discloses the method of claim 38 further comprising: determining whether the tracking the at least one first eyelid tracking point is less than a second threshold (threshold compared [0071],[0073]; second threshold compared [0086]; [0091], [0100]); and generating an output indicating that a condition is unlikely when the tracking the at least one first eyelid tracking point is less than the second threshold (drowsiness [0010]; user condition [0156]; conscious, awake, and/or alive [0160]).

As to claim 55, Torch discloses the method of claim 38, wherein the different times are based on a scan rate (¶[0141]).

As to claim 63, Torch discloses the method of claim 38, wherein the blink measurement device comprises a stimulator (emitter 532), the method further comprising: stimulating an involuntary blink reflex (¶[0071], [0098]-[0099]).

As to claim 66, Torch discloses the method of claim 63 further comprising: determining an involuntary blink reflex reaction time based on a reflex time associated with both the stimulating and the determining a blink of the subject (“eye blink frequency” is part of PERCLOS ¶[0009], ¶[0071], [0098]-[0099]).

As to claim 67, Torch discloses the method of claim 63, wherein the stimulation is at least partially deployed within a cavity of the blink measurement device (Fig. 10D illustrates 532 located in cavity of 530).

As to claim 68, Torch discloses the method of claim 67, wherein the cavity is configured to at least partially interface with a region of the subject's face such that the subject's eyelids can position at least partially within the cavity (frame 812, Fig. 13, forms cavity in which emitters 820 and eyelids are located ¶[0128]).

As to claim 69, Torch discloses the method of claim 38 further comprising: illuminating a cornea for generating the corneal reflection; and detecting a change in corneal reflection (¶[0101], [0102]; Figs. 10D, 13).

As to claim 70, Torch discloses the method of claim 38, wherein the first eyelid tracking point is designated based on a detected corneal reflection (¶[0101], [0102]; Figs. 10D, 13).

As to claim 71, Torch discloses the method of claim 38, wherein the first eyelid tracking point is designated based on a detected edge of an iris (¶[0068], [0152]).

As to claim 72, Torch discloses the method of claim 38, wherein the first eyelid tracking point is designated based on a detected edge of a pupil (¶[0101], [0102]; Figs. 10D, 13).

As to claim 75, Torch discloses the method of claim 38, wherein the sensor unit comprises one or more of a camera, photodiode, electro-optical sensor, infrared sensor, ultraviolet sensor, laser diode sensor, electrode sensor, focal plan array and antenna (¶[0098]).

Claims 38, 44, 48-51, 59-62 and 75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,478,063 B2 (priority date Dec. 18, 2013) to Matsui.

As to claim 38, Matsui discloses a method for measuring a blink of a subject, the method comprising: providing a blink measurement device (2) having a sensor unit configured to measure eyelid movement of the subject (col 4, ln 56-65); designating at least one first eyelid tracking point on an eyelid of the subject (Eu, Ed Fig. 4a; col 5, ln 52 to col 6, ln 11): tracking the at least one first eyelid tracking point by measuring a first and second position of the first eyelid tracking point at different times (col 6, ln 7-12); and determining a blink of the subject based on the tracking the at least one first eyelid tracking point (col 3, ln 53-67).

As to claim 39, Matsui discloses the method of claim 38 further comprising: designating at least one second eyelid tracking point on an eyelid of the subject (Eu, Ed Fig. 4a; col 5, ln 52 to col 6, ln 11); tracking the at least one second eyelid tracking point by measuring a first and second position of the second eyelid tracking point at the different times (col 6, ln 7-12); and determining a blink of the subject based on the tracking the at least one second eyelid tracking point (col 3, ln 53-67).

As to claim 44, Matsui discloses the method of claim 39 further comprising: measuring and designating an initial position of the at least one first eyelid tracking point (Eu, Ed Fig. 4a; col 3, ln 53-67; col 5, ln 52 to col 6, ln 11); and first comparing the initial position of the at least one first eyelid tracking point with a plurality of subsequently measured positions of the at least one first eyelid tracking point (comparison of positions determines height; col 5, ln 52 to col 6, ln 11).

As to claim 48, Matsui discloses the method of claim 44 further comprising: measuring and designating an initial position of the at least one second eyelid tracking point (Eu, Ed Fig. 4a; col 3, ln 53-67; col 5, ln 52 to col 6, ln 11); and second comparing the initial position of the at least one second eyelid tracking point with a plurality of subsequently measured positions of the at least one second eyelid tracking point (comparison of positions determines height; col 5, ln 52 to col 6, ln 11).

As to claim 49, Matsui discloses the method of claim 48 further comprising: determining whether an eyelid is in a closing stage based on the first and second comparing (comparison of positions determines height; col 5, ln 52 to col 6, ln 11; col 8, ln 23-31).

As to claim 50, Matsui discloses the method of claim 48 further comprising: determining whether an eyelid is in a closed stage based on the first and second comparing (comparison of positions determines height; col 5, ln 52 to col 6, ln 11; col 8, ln 23-31).

As to claim 51, Matsui discloses the method of claim 48 further comprising: determining whether an eyelid is an on opening stage based on the first and second comparing (comparison of positions determines height; col 5, ln 52 to col 6, ln 11; col 8, ln 23-31).

As to claim 59, Matsui discloses the method of claim 38 further comprising: defining a blink axis (A1, Fig. 2; L, Fig. 10) that intersects the at least one first eyelid tracking point (Eu, Ed), wherein tracking the at least one first eyelid tracking point comprises tracking movement along the blink axis (col 4, ln 56-65).

As to claim 60, Matsui discloses the method of claim 59 further comprising: designating a at least one second eyelid tracking (Eu, Ed) point on an eyelid of the subject; and tracking the at least one second eyelid tracking point by measuring a first and second position of the at least one second eyelid tracking point at the different times (comparison of positions determines height; col 5, ln 52 to col 6, ln 11; col 8, ln 23-31); wherein the blink axis intersects the at least one first and at least one second eyelid tracking points (A1, Fig. 2; L, Fig. 10), and wherein tracking the at least one second eyelid tracking point comprises tracking movement along the blink axis (col 4, ln 56-65).

As to claim 61, Matsui discloses the method of claim 59 further comprising: detecting a corneal reflection along the blink axis (col 6, ln 15-29; Fig. 2 shows cornea along light irradiated along axis A1).

As to claim 62, Matsui discloses the method of claim 61 further comprising: detecting a change in corneal reflection along the blink axis (col 6, ln 15-29; Fig. 2 shows cornea along light irradiated along axis A1).

As to claim 75, Matsui discloses the method of claim 38, wherein the sensor unit comprises one or more of a camera, photodiode, electro-optical sensor, infrared sensor, ultraviolet sensor, laser diode sensor, electrode sensor, focal plan array and antenna (col 4, ln 56-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Torch in view of US 2009/0174701 A1 to Cotter.  Torch discloses the method of claim 38. Torch does not teach wherein the different times are based on a frame rate.  Cotter teaches wherein the different times are based on a frame rate (¶[0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the times of capturing movement on the frame rate to provide an accurate tracking of eyelid movement.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Torch in view of US 2007/0237715 A1 to Luce (hereinafter “Luce ‘715”).  Torch discloses the method of claim 63. Torch does not teach wherein the stimulating comprises generating a puff of air. Luce ‘715 teaches wherein the stimulating comprises generating a puff of air (¶[0030], cl 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lighting stimulus of Torch with the air puff stimulus of Luce ‘715 to avoid conflicting light for measuring eyelid movement with light for stimulus. 

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Torch in view of US 7,771,353 B2 to Luce (hereinafter “Luce ‘353”).  Torch discloses the method of claim 63. Torch does not teach wherein the stimulating comprises generating a puff of fluid. Luce ‘353 teaches wherein the stimulating comprises generating a puff of fluid (claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lighting stimulus of Torch with the puff of fluid stimulus of Luce ‘715 to avoid conflicting light for measuring eyelid movement with light for stimulus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791